(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Pok CUANTO, el 15 de septiembre de 1939 el apelante fue senten-ciado a seis meses de presidio por un delito de seducción y el mismo día interpuso recurso de apelación para ante este Tribuna], sin que hasta la fecha lo haya perfeccionado;
Por Cuanto, el Fiscal de este tribunal presentó una moción soli-citando se desestime el recurso por abandono, y señalada su vista para el día 8 del actual, compareció el apelante en persona y expuso los motivos que le impidieron perfeccionar la apelación;
Por cuanto, de la investigación practicada por el fiscal de este tribunal y por el Lie. Virgilio Brunet, a quien se designó para que en representación del acusado rindiese un informe sobre el estado de los procedimientos en la corte inferior, así como de los autos origi-nales que tenemos a Ja vista, resulta que la última prórroga solici-tada por el apelante para radicar en la corte inferior la transcrip-ción de evidencia venció el 20 de abril de 1940 sin que desde entonces practicase ninguna otra gestión a ese efecto;
Por CUANTO, resulta de los autos que el Lie. Brunet, en 13 del actual, solicitó de la corte inferior un nuevo término improrrogable de veinte días para radicar la transcripción de evidencia y el mismo día la corte inferior se lo denegó;
Por Cuanto, al así actuar la corte inferior lo hizo ejercitando la discreción que le concede la ley, discreción que no debemos alterar a menos que existan razones poderosas para ello;
Por cuanto, aparte de que el acusado ha sido claramente negli-gente en la prosecución de su recurso, resultaría inútil continuarlo sin tener a la vista la transcripción de evidencia;
Por tanto, se declara con lugar la moción del Fiscal de este Tribunal y en su consecuencia se desestima por abandono el recurso.